                                                              1




 1                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
 2

 3

 4   UNITED STATES OF AMERICA,           )
                                         )
 5   vs.                                 ) Criminal Action
                                         )
 6   JEAN LEONARD TEGANYA,               ) No. 17-10292-FDS
                        Defendant        )
 7                                       )
                                         )
 8                                       )

 9

10   BEFORE:   THE HONORABLE F. DENNIS SAYLOR, IV

11
                            PRETRIAL CONFERENCE
12

13

14
               John Joseph Moakley United States Courthouse
15                            Courtroom No. 2
                            One Courthouse Way
16                           Boston, MA 02210

17
                                 March 5, 2019
18                                2:00 p.m.

19

20

21

22

23                          Valerie A. O'Hara
                         Official Court Reporter
24             John Joseph Moakley United States Courthouse
                       1 Courthouse Way, Room 3204
25                           Boston, MA 02210
                        E-mail: vaohara@gmail.com
                                                                      2




 1   APPEARANCES:

 2   For The United States:

 3        United States Attorney's Office, by GEORGE P. VARGHESE,
     ASSISTANT UNITED STATES ATTORNEY, and SCOTT GARLAND, ASSISTANT
 4   UNITED STATES ATTORNEY, 1 Courthouse Way, Suite 9200, Boston,
     Massachusetts 02110;
 5
     For the Defendant:
 6
          Federal Public Defender Office, by SCOTT LAUER, ESQ.,
 7   And TIMOTHY G. WATKINS, ESQ., 51 Sleeper Street, 5th Floor,
     Boston, Massachusetts 02210.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   3




           1                               PROCEEDINGS

           2             THE CLERK:    All rise.    Thank you.   Court is now in

           3   session in the matter of United States vs. Jean Leonard

           4   Teganya, Criminal Action Number 17-10292.

           5             Would counsel please identify themselves for the

           6   record.

           7             MR. VARGHESE:   Good afternoon, your Honor,

           8   George Varghese for the United States.

           9             MR. GARLAND:    Good afternoon, your Honor,

02:03PM   10   Scott Garland on behalf of the United States.

          11             THE COURT:    Good afternoon.

          12             MR. LAUER:    Good afternoon, your Honor, Scott Lauer

          13   from the Federal Defender Office, and with me, as you can see,

          14   is Tim Watkins.

          15             THE COURT:    Does this mean you're back, Mr. Watkins?

          16             MR. WATKINS:    A cameo appearance just for this case.

          17             THE COURT:    For today or for the trial?

          18             MR. WATKINS:    For the trial, then they send me back to

          19   the swamp after that.

02:04PM   20             THE COURT:    Welcome back.

          21             MR. LAUER:    Thank you.

          22             THE COURT:    This is the final pretrial in this case.

          23   I have a couple motions in limine, which I think I will take up

          24   first in no particular order.       The defendant has moved to

          25   exclude evidence regarding the Canadian legal decision, which
                                                                                   4




           1   is Number 97, and I guess let me ask counsel the following:

           2               I mean, I think I'm viewing this framework, this is my

           3   starting point anyway, so certain facts about what happened in

           4   Canadian it seems to me are relevant and admissible, meaning

           5   not excludable under Rule 403.    He files for refugee status in

           6   1999.   His request to be admitted as a refugee is denied.     That

           7   denial was based on Canadian law.

           8               During those proceedings, he makes certain statements

           9   or admits to certain facts, whatever happened.    That process

02:05PM   10   was not concluded until October, 2012, and after which

          11   he -- well, I guess the likely result of that final denial is

          12   that he would be deported or removed from Canada.

          13               What I don't understand why it would be admissible

          14   would be the reasoning of the Canadian authorities, including

          15   specific findings of fact or conclusions, whether it's of an

          16   immigration board or a court or whatever.

          17               If that is relevant, it's not clear to me why under

          18   Rule 403 it ought to come in, and then my understanding is he

          19   crosses the border into U.S., he's arrested, he makes a

02:06PM   20   statement in some form or another concerning the Canadian

          21   proceedings.    He makes other statements as well.   Maybe it's a

          22   detention hearing.

          23               It seems to me his complaints as to the Canadian

          24   proceedings, you know, whether they're fair or not fair are not

          25   relevant.    Now, to the extent he makes a statement in Canada or
                                                                                 5




           1   in the United States as to what happened in Rwanda, that may be

           2   very much relevant, and so my instinct is that some of this can

           3   come in, but, in particular, I would draw a distinction between

           4   the result, that is, that he applied for refugee status and was

           5   denied because I think that is irrelevant and the reasoning or

           6   the fact finding, he was denied because they didn't believe him

           7   or concluded he had participated in a genocide.

           8             I don't see why that comes in, so I guess because it's

           9   your motion, Mr. Lauer, let me start with you.    What's your

02:07PM   10   reaction to all of that?

          11             MR. LAUER:   I don't have a lot to add to what you've

          12   just outlined.   I think the recitation of facts regarding what

          13   took place in Canada that you just went through is

          14   uncontroversial, and we wouldn't object to evidence in that

          15   form.   The concern clearly is the extent to which the

          16   government seeks to introduce evidence as to matters of fact

          17   that were heard by a different court or different courts.

          18             THE COURT:   And if he makes a statement in that

          19   proceeding, then it's a statement of a party opponent, and it

02:07PM   20   comes in presumably.

          21             MR. LAUER:   Yes.   I don't think my motion was

          22   attempting to deal with that.    What the motion attempts to do

          23   is bring to the Court's attention that the government is

          24   attempting to introduce evidence as to factual findings and

          25   legal conclusions reached by courts in Canada who had before
                                                                                    6




           1   them very different evidence and very different standards of

           2   law than will be applied here in this proceeding.

           3               THE COURT:   Frankly, if it's the same, I'm not sure it

           4   matters because it suggests that there isn't anything for this

           5   jury to do except rubber stamp the Canadian findings, so to

           6   speak, which is the Rule 403 danger even if it's technically

           7   relevant.

           8               MR. LAUER:   I'm in complete agreement.

           9               THE COURT:   Mr. Garland, what's wrong with that?

02:08PM   10               MR. GARLAND:    Mr. Varghese is going to address that.

          11               THE COURT:   Mr. Varghese.

          12               MR. VARGHESE:   Your Honor, I don't necessarily

          13   disagree with anything the Court has said in terms of the way

          14   that the evidence was laid out.        I think the concern is for the

          15   government just that the admissions that the defendant made in

          16   Canada should come in, and I think the Court said that.

          17               THE COURT:   It would be, for instance, say the

          18   defendant takes the stand in a detention hearing or sometimes

          19   they even testify in the grand jury, whatever, you make a

02:09PM   20   statement, you don't necessarily say to the jury, oh, this was

          21   in a detention hearing to find out whether we should lock him

          22   up, you just say it's a prior proceeding.

          23               MR. VARGHESE:   Exactly.

          24               THE COURT:   It's under oath, and if he needs to be

          25   confronted if he takes the stand with a prior inconsistent
                                                                                  7




           1   statement or if it just comes in as a statement of a party

           2   opponent, the jury is just told it's a legal proceeding under

           3   oath.

           4            MR. VARGHESE:   The only concern, your Honor, would be

           5   the excuses that he gives in the United States about that

           6   Canadian proceeding.   We sort of view that as in a sense

           7   allowing him to put his defense on without the opportunity for

           8   the opportunity to rebut it, and it comes very early on, the

           9   very same day he walks across the border, he spins this yarn

02:09PM   10   about how the Canadian opinion really has nothing to do with

          11   him and that these Canadian immigration officers leapt to this

          12   conclusion, but when you actually parse the opinion, it's very

          13   clear, that's not what Canada did.

          14            THE COURT:    But, again, his opinion, whether it's fair

          15   or unfair, why does that come in?    In other words, if he says I

          16   was at the such-and-such hospital in Rwanda, that comes in, if

          17   he says the Canadian Judge was biased against me, why would

          18   that come in?

          19            MR. VARGHESE:   I don't believe it should come in.    I

02:10PM   20   agree with that, your Honor.   Thank you.

          21            THE COURT:    The devil often is in the details here,

          22   but I'm going to approach it with this framework in mind, and

          23   as with anything else, may change once we get in the heat of

          24   battle, but for now, I think that's the basic framework I'm

          25   going to use to decide this, and so we'll call that granted in
                                                                                8




           1   part and denied in part, Number 97, and we can revisit it as

           2   necessary during the trial.

           3            All right.   The government has also moved in limine to

           4   limit the testimony of Noel Twagiramunga, if I'm pronouncing

           5   that correctly, Number 91, who is the defendant's expert, who I

           6   understand it at least in part intends to testify concerning

           7   certain cultural or social or political issues in Rwanda that

           8   may affect or are alleged to affect witness credibility.

           9            Who wants to be heard on that?

02:11PM   10            MR. GARLAND:   Your Honor, that's me.   So there are

          11   some things that Mr. Twagiramunga definitely is qualified to

          12   testify about.   He is definitely qualified to testify as a

          13   historian as to what happened in pre-genocide Rwanda.   That

          14   much is absolutely clear.

          15            It is also probably true that he is qualified to

          16   testify about post-genocide Rwanda, that is, he has the

          17   requisite familiarity with the academia, his own research, but

          18   the real question is whether he can testify about what the

          19   defense wants him to, which is to essentially say that our

02:12PM   20   witnesses will get up there and testify in a particular way

          21   because they're going to feel some effects from the

          22   authoritarian regime, and the other thing that I think he's

          23   going to be testifying about is what sort of fate awaits

          24   Mr. Teganya if he is returned back to Rwanda.

          25            I'll take the second one first, which is that we've
                                                                                 9




           1   cited, I think it was First Circuit opinion, which as the Court

           2   is aware, the jury generally is not supposed to be concerned

           3   with at all the consequences of what happens after this,

           4   whether it's the sentence that you would impose, if any, or

           5   what would happen with collateral consequences, and it feels

           6   like that's a back door way of getting in that.

           7             One of the things that the defense has suggested is,

           8   well, that is really going to be relevant because the

           9   government wants to show that the fact that Mr. Teganya was a

02:13PM   10   refugee or fugitive, I should say, in Canada is something we're

          11   going to rely on to show his consciousness of guilt, which is

          12   what he was really worried about was going back to Rwanda.

          13             That's not a proposition we're intending to make.     The

          14   proposition we intend to make is that he crossed the border

          15   illegally.   Let me back up.   He made certain statements in

          16   Canada.   Those statements during that process, as you just

          17   talked about, can be relevant, and we're going to show how

          18   they're inconsistent with other positions that he's taken and

          19   inconsistent with the witnesses who will testify.

02:13PM   20             We're also going to show that he crossed the border

          21   illegally and did not even go to the U.S. border patrol or Port

          22   of Entry there because he understood his claim of asylum wasn't

          23   a good one, and so he wanted to avoid even making that in the

          24   first place.   He wanted to go elsewhere in the United States

          25   without coming to border patrol awareness, and so what would
                                                                                 10




           1   have happened to him over in Rwanda if he were caught, that

           2   seems to be very much a side issue.

           3             Now, if you then go to the question why doesn't

           4   Mr. Twagiramunga's expertise in post-Rwanda, why is that not

           5   relevant, the answer is this:

           6             Mr. Twagiramunga has a couple of points he's made in

           7   his academic research.   One of them is that the current regime

           8   in Rwanda, which has been around since about 1994, hasn't done

           9   a good job of prosecuting the Tutsis, who basically were the

          10   saviors who came in.   That has nothing to do with whether

          11   Mr. Teganya committed genocide or didn't commit genocide before

          12   the RPF came in.

          13             The second thing that he said is that the Kagame

          14   government has been repressing the civil and political rights

          15   of people of its critics.   In this case, there's no evidence,

          16   we're aware of no evidence that Mr. Teganya was a critic of the

          17   Kagame regime, and, furthermore, there's no evidence that we're

          18   aware of that Mr. Twagiramunga has any expertise whatsoever on

          19   how to show that the Kagame regime in Rwanda goes and basically

02:15PM   20   puts its thumb on the scale of court proceedings.

          21             In fact, exactly the opposite.   He's made statements

          22   in various places that the legal system there works.   There is

          23   a lot of evidence that there have been a lot of acquittals over

          24   there.   Furthermore, as the defense is aware, a number of the

          25   witnesses from Rwanda, actually all of the witnesses from
                                                                               11




           1   Rwanda, I believe, were paroled into the United States.

           2            When they were paroled into the United States, they

           3   needed to sign an affidavit in order to get parole status or to

           4   be evaluated for it, and in those affidavits, they said that

           5   they did not fear persecution or prosecution back in Rwanda on

           6   the basis of the testimony that they were going to give here,

           7   and, in fact, we're unaware of any case whatsoever in which

           8   people have testified here and been subject to pressure back

           9   there because of what they said.

02:16PM   10            In fact, even in the Munyenyezi case that was tried

          11   here, there was a mistrial, there were Rwandan witnesses for

          12   the defense, they went back to Rwanda, they came back from

          13   Rwanda over here.   There's no allegation of that whatsoever.

          14            THE COURT:   I can't exclude that piece of the

          15   testimony on that basis.   I mean, that goes to the credibility

          16   of the testimony or maybe cross-examination, but let me ask

          17   this:

          18            Putting aside for a moment evidence concerning

          19   Teganya's fate if he's sent back to Rwanda and putting aside

02:17PM   20   the general proposition that post-1994 Rwanda events are

          21   irrelevant, as I understand it, part of what is going on here

          22   or what defendants propose is that the expert will testify as

          23   to a cultural or social or political backdrop that could affect

          24   the credibility of witnesses and that may be necessary to

          25   assess the credibility.
                                                                                 12




           1            You may think it's wrong, but what if, for example,

           2   there are pressures on the witnesses, that they will feel

           3   pressure to adhere to a certain story or to tell a certain

           4   story, how would the jury know that without expert testimony?

           5            MR. GARLAND:    I think there the argument would be,

           6   your Honor, that Mr. Twagiramunga just doesn't have the basis

           7   of experience to testify to that.

           8            THE COURT:   Let me assume that away.   I may need to

           9   have a voir dire or, you know, a mini Daubert hearing on that

02:18PM   10   very question.

          11            MR. GARLAND:    I think even in that case, your Honor,

          12   even in that case, that comes dangerously close to what the

          13   Court, what the First Circuit was saying in the I think it was

          14   the Kantengwa case, which was cited by the defense because

          15   there, what the First Circuit notes is that the government

          16   expert there, Timothy Longman, was talking about, well, how do

          17   we look at what happened in the past, how do we look at the

          18   credibility of various historical circumstances and sources

          19   there, how do we weigh those, and this is what a historian

02:19PM   20   does, they look at various things that happened in the past and

          21   act as a historian, and what they do then next is they say this

          22   isn't a circumstance like in Marvel Characters vs. Kirby, and

          23   they cite the opinion.

          24            They basically say there is a difference between a

          25   historian coming in and saying here's how you weigh historical
                                                                               13




           1   sources from what happened in the past versus opining basically

           2   on the credibility of witnesses.

           3            THE COURT:   Okay.   But this is a little different.

           4   Let me, I guess, set some markers.   No one expert or otherwise

           5   can opine on the credibility of a specific witness, okay.     You

           6   also can't offer expert testimony about stereotyping, you know,

           7   all Tutsi people tell the truth or all Tutsi lie or anything of

           8   that sort.

           9            You can't have expert testimony about what I'll call a

02:20PM   10   cultural defense, it is my culture to stand by while others

          11   commit genocide, therefore, I'm innocent.   You can't have

          12   testimony about that, but even in the United States, there are

          13   cultural norms sometimes that make dissent from acceptable or

          14   accepted narratives quite difficult.

          15            Let me give you a hypothetical, which may or may not

          16   work, but let me try it.   So, suppose you have awoken from a

          17   Rip Van Winkle slumber, you've been asleep for 25 years, and

          18   now you're called upon to sit in a campus sexual assault, and

          19   you're weighing the credibility of the witnesses.

02:20PM   20            You might not know that there is a tremendous social

          21   pressures on college campuses right now for people to have

          22   certain kinds of opinions and not have other kinds of opinions,

          23   which could affect a witness.   It could be a witness to a

          24   sexual assault.   You might feel pressure to adhere to that

          25   story even if it turns out there were doubts, you know, they
                                                                                14




           1   should have acknowledged doubts, or, conversely, someone coming

           2   forward to dispute the sexual assault occurred in the current

           3   campus environment might feel tremendous pressure not to do so

           4   or to change their story, the point being that there are

           5   cultural norms sometimes that would affect a witness's

           6   testimony.

           7            I don't know, obviously, whether such a cultural or

           8   social or political norm exists in Rwanda, but the defense is

           9   going to say there are such norms, and if he is qualified to so

02:21PM   10   opine, obviously, the jury would know nothing about those norms

          11   as long as we're keeping it within bounds, that is, that

          12   there's a foundation, that he has sufficient familiarity with

          13   Rwanda and social/political/cultural norms that he can make

          14   this opinion but also making clear maybe with a cautionary

          15   instruction that he's not opining on anybody's credibility,

          16   he's not stereotyping, he's simply describing this norm that

          17   exists that may affect the testimony of these witnesses.

          18            Why wouldn't that be helpful to the jury, and what's

          19   wrong with it exactly?   Again, carefully limited perhaps with

02:22PM   20   some cautionary instructions to make sure we're not stepping

          21   over any lines, but just these are the norms.   If you're

          22   Russian, you know that you don't dissent from Vladimir Putin's

          23   government.   That is a current, I assume it is, a current

          24   cultural political fact in Russia, and so if that were somehow

          25   relevant, somebody might testify that, yeah, this is the way it
                                                                               15




           1   is, that people don't take the stand in Russian and criticize

           2   the Putin government or the North Korean Government or

           3   whatever, right, I mean, these things exist.

           4            MR. GARLAND:   I think to answer the Court's

           5   hypothetical, I think if there were an expert who actually were

           6   qualified to testify to that, not just generally that there's

           7   an authoritarian regime and, therefore, that authoritarian

           8   regime must express itself through indirect pressure or that

           9   the citizen must, therefore, assume that if they testify to

02:23PM   10   something over in America about another guy, if they could

          11   actually show that there was real evidence that that's how the

          12   government works, that's fine.

          13            I think the danger without doing a pretty good voir

          14   dire is that what Mr. Twagiramunga will say, I should say

          15   Dr. Twagiramunga would say is that yes, he's an expert in the

          16   fact that it is an authoritarian regime, and even if we were to

          17   grant that point, that doesn't mean that what that government

          18   does is to interfere into prosecutions.

          19            Moreover, nor does it mean that Dr. Twagiramunga has

02:24PM   20   the done any academic research on that question of whether

          21   that's the way it expresses itself, and what we would suggest

          22   is that given an opportunity to examine Dr. Twagiramunga about

          23   this, I believe that we would be able to identify that he

          24   hasn't done any research in this, and, in fact, has made other

          25   statements that are complimentary about the judicial system and
                                                                                16




           1   the legal system over in Rwanda as well that there have been a

           2   number of other actual statistics that one could use to suggest

           3   that there has not been that sort of a cultural norm, the

           4   number of acquittals, for example, the appointment of who to

           5   judges at local courts, et cetera, et cetera, so all of that.

           6            I don't think that -- so what the government is

           7   suggesting is that just because you may be an expert on the

           8   current political system in Rwanda, that doesn't necessarily

           9   mean that you can then make speculative questions or

02:25PM   10   speculative judgments about how its citizens, who you may never

          11   have interviewed on this particular point about, would feel.

          12   That would be the argument.   Those are two different

          13   expertises.

          14            THE COURT:   Okay.   Mr. Lauer.

          15            MR. LAUER:   To the extent that there's some question

          16   about Dr. Twagiramunga's qualifications or basis for such an

          17   opinion, certainly the Court is free to conduct a hearing, and,

          18   you know, the government will have the right to put those

          19   questions to him, but as a general matter here, I think the

02:26PM   20   Court has latched onto what the defense perceives to be the key

          21   factor, which is this is a case where the witness credibility

          22   will be at issue, and bias is extremely important, and the

          23   defense should be able to probe biases that exist.

          24            And in this particular case, witnesses are coming from

          25   a country that many Americans, the jury is likely to be
                                                                                   17




           1   unfamiliar with, they are likely to be unfamiliar with the

           2   politics of Rwanda, as they exist now, cultural norms, and we

           3   are not proposing to inquire of Dr. Twagiramunga if he believes

           4   that other witnesses are lying.

           5               We intend to ask him about his research, about the

           6   research of other scholars, including scholars that the

           7   government has relied on past cases that goes to this question,

           8   so we believe that Dr. Twagiramunga does have the requisite

           9   basis to testify to that, and for the reasons outlined in our

02:27PM   10   memo and expressed here today, we think the jury should hear

          11   it, and we think it will be helpful to them in making

          12   assessments of the case and witness credibility.

          13               THE COURT:   Here's how I'm going to handle this.   I

          14   think or my instinct is that if a proper foundation has been

          15   laid such that he is qualified to render whatever the expert

          16   testimony is, that this is probably fair game with some

          17   important limitations and perhaps some cautionary instructions.

          18               I think what I will want to do, and we have some time

          19   to work with, obviously, is to do some kind of voir dire.       I

02:28PM   20   think probably what I would like from the defense is something

          21   in the nature of an offer of proof as to his qualifications.

          22   Did you do an expert disclosure of some kind?     I don't

          23   remember.

          24               MR. LAUER:   We provided the government with a letter

          25   outlining the general terms.
                                                                                   18




           1               THE COURT:   I may need more than that.

           2               MR. LAUER:   We can certainly expand upon that.

           3               THE COURT:   An offer of proof just to save time and to

           4   give both the government and me time to react to that.

           5               He's in the United States, correct?

           6               MR. LAUER:   He is presently residing in the

           7   Springfield area, so he's available relatively easily.

           8               THE COURT:   Okay.   So let's do that.   How about maybe

           9   within 14 days file an offer of proof.      I don't think -- it's a

02:29PM   10   part the government does not object to, I don't think we need

          11   anything on that but just this one subset particularly, and I

          12   guess the question in my mind is can he opine as to current

          13   political, social or cultural norms, if that's the right word,

          14   or the current political cultural and social environment in

          15   Rwanda that may affect the credibility of witnesses or may be

          16   necessary to understand to assess the credibility of witnesses.

          17               And, again, as a general proposition, other than that,

          18   I think post-1994 Rwanda events are irrelevant, and I would

          19   certainly need to be convinced that any testimony one way or

02:30PM   20   the other of Mr. Teganya's fate if returns to Rwanda should be

          21   excluded.

          22               MR. LAUER:   Your Honor, if I could on that point?

          23               THE COURT:   Yes.

          24               MR. LAUER:   I did raise that in our response.    The

          25   government has provided notice that they intend to present
                                                                                   19




           1   evidence to the jury, and I would expect argument, to the

           2   effect that Mr. Teganya's flight from Canada was motivated by

           3   consciousness of guilt.

           4            And, in fact, the response to that, and what we

           5   believe the government is doing by eliciting that is opening

           6   the door to an explanation of why he did so and what his

           7   motivations were, so while it may not be admissible absent that

           8   sort of door opening, I do want to signal to the Court that we

           9   do expect the government to pursue that line of argument, and,

02:31PM   10   if so, we are going to make an argument that we should be

          11   permitted to respond.

          12            THE COURT:     Do you want to respond, Mr. Garland?   In

          13   other words, let's say you make the argument he came through

          14   the main woods because he knew he was guilty of genocide and

          15   was trying to avoid further legal proceedings, and I'm not

          16   quite sure how the government or how the defense would prove

          17   this without Mr. Teganya taking the stand, but let's assume for

          18   the moment that they want to put on evidence that he was

          19   frightened of returning to Rwanda for fear that something

02:32PM   20   terrible will happen to him, imprisonment or worse, what's your

          21   reaction to that?

          22            MR. GARLAND:     Our reaction to that, he was coming over

          23   here for the purpose of trying to get asylum somewhere.

          24   Obviously, there's something in a claim of asylum that says I

          25   don't want to go back to Rwanda.    We take that as given because
                                                                                 20




           1   that's what it means to say that you're a refugee.

           2               THE COURT:   Because I would be persecuted if I go

           3   back?

           4               MR. GARLAND:   Right.   He's already going to be able to

           5   say that.    Our proof at that point is that he's going to

           6   be -- and part of the concern, of course, is that the jury will

           7   now be thinking that, well, wait a minute, we're trying to

           8   figure out the false statements within this asylum claim, do we

           9   now have to figure out whether he should have been granted

02:33PM   10   asylum, which, as the Court is very aware, that's not what

          11   they're going to be asked to decide at all, so part of what

          12   Mr. Lauer is suggesting is going to be a wholesale confusion of

          13   the issues since it's already going to be before the Court and

          14   before the jury that Mr. Teganya in both places was saying I

          15   was feared persecution back in Rwanda.

          16               The second thing is that argument that we have is that

          17   not that he was -- not just that he was fleeing Canada to come

          18   over here because he thought his claim of asylum was unfounded,

          19   but once he comes over the border, the way he comes in, the way

02:33PM   20   he comes in is not to skirt the border, go to the port of entry

          21   of the U.S., knock on their door and say, hi there, I'd like to

          22   claim asylum.    That's not what he's doing.

          23               What he does, he goes six miles out of his way to

          24   avoid that place and to come in, so that has, again, nothing to

          25   do with what was going on back in Rwanda, what happened there
                                                                                 21




           1   but very much so that his own belief that what he was going to

           2   be able to convince a government of was ill-founded.

           3            The other thing is that once the Court opens that door

           4   and does an examination of this other government and what it's

           5   been doing post-Rwanda, it's hard to know where to stop at that

           6   point because that takes on a whole other line in itself.

           7            And part of the issue with putting that off to make

           8   the defendant's case is the following:    We have an expert.   The

           9   expert is going to be the first person who testifies.    After

02:34PM   10   that expert is done, he's going to go back to London, won't be

          11   here again.

          12            If we need to, we have the ability to, as I say, we

          13   have evidence from Mr. Teganya's writings are inconsistent with

          14   this position.    They want to have him talk about and other

          15   things as well.

          16            Part of what we're trying to figure out at this point

          17   is how far to go with the expert to front this issue, and we

          18   also don't want to be accused of having broached this issue

          19   with our first witness opening the door to the other side

02:35PM   20   because that is a rabbit's hole that the jury could go down in

          21   trying to figure out what to do with Mr. Teganya.    That's not

          22   what they're supposed to be doing.

          23            THE COURT:    All right.   It seems to me that at a

          24   minimum, there's a clear distinction between his mental state

          25   at the time he's crossing the border and what would actually
                                                                                 22




           1   happen to him.   In other words, it's all speculation.   You're

           2   right, it's certainly true that inherent in this, in any asylum

           3   application is a claim that you fear persecution returning to

           4   your home country.

           5             We can hardly avoid that, but it seems to me that

           6   expert testimony about how people in his position have been

           7   treated is perhaps out of bounds for a variety of reasons under

           8   Rule 403, if nothing else, because it doesn't really go to his

           9   intent.

02:36PM   10             Mr. Lauer, do you want to respond to that?

          11             MR. LAUER:   Well, your Honor, it's hard to address

          12   this in the abstract without the benefit of hearing what the

          13   government's expert might be saying, and it sounds like there's

          14   some question on the part of the government as to how far to go

          15   with him, but what I would say is that to the extent that the

          16   government is making a claim that the defendant's entrance into

          17   the United States via the woods as opposed to a port of entry

          18   was somehow a reflection of his consciousness of guilt, in

          19   other words, a reflection of the fact that he had done

02:36PM   20   something wrong, participated in the genocide, then there is an

          21   answer to that, and the answer to that relates directly to the

          22   current political situation in Rwanda, how persons who are

          23   similarly situated to him, persons with familial connections to

          24   the prior regime, the sort of treatment that they can expect to

          25   receive, and, you know, as I said, I don't quite know what to
                                                                                    23




           1   say not having heard, you know, the government's evidence in

           2   the case, but I think that there should be an opportunity for

           3   the defense to respond to that, and Dr. Twagiramunga, as the

           4   government has noted, does have ample scholarship on

           5   post-genocide Rwanda and could testify as to those matters.

           6             Now there may be limitations on that.     This is not the

           7   forum to litigate an asylum claim, but in some limited form, I

           8   think a response would be reasonable.

           9             THE COURT:     All right.   I'm not sure I'm prepared to

02:38PM   10   make a final or even a semifinal ruling on this question.      It

          11   seems to me that the defendant's mental state is, of course, at

          12   issue.   It always is.

          13             It's not clear to me as a Rule 403 matter, if nothing

          14   else, why we need expert testimony about current events in

          15   Rwanda unless there is a direct tie to the defendant's mental

          16   state, but maybe there is.

          17             I'd have to hear the evidence, and that's always the

          18   danger, whatever the evidence is, is that if you open a door,

          19   the other side gets to paint a more complete picture, and I'm

02:38PM   20   not sure what else to say besides that, so let's take it a step

          21   at a time.

          22             In the meantime, I'm going to keep this motion pending

          23   pending further developments, and, again, I'd ask the

          24   defendants to produce an offer of proof of what I'll call the

          25   political and social norms within 14 days or by March 19th,
                                                                                 24




           1   which should give us ample time to react and set up a voir

           2   dire, if necessary.

           3             Okay.   I think those are my only two motions.   Am I

           4   right on that?

           5             THE CLERK:   Yes.

           6             THE COURT:   Let's talk about impanelment.   It is

           7   expected to be a long trial.   We are going to bring in

           8   somewhere between 60 and 100 people.   We are still working with

           9   Mr. McAlear.   We may have others downstairs because there's

02:39PM   10   another trial where jurors are being brought in every day, so

          11   we may have some backup, so to speak, whatever that number is,

          12   but let's say that we bring 60 people in, we will put all 60

          13   people under oath.

          14             I will ask my voir dire questions, as I think you

          15   know.   What I'll do is I'll ask a question.   If someone raises

          16   their hand, I'll call them up to sidebar one-by-one to explore

          17   with them whatever the issue is.

          18             I do permit very limited, discrete, thoughtful

          19   attorney voir dire at sidebar if you think I haven't explored

02:40PM   20   something fully enough, and then once we've gone through that

          21   process, we will take the first 12 people on the list plus

          22   alternates and put them in the box for the exercise of

          23   peremptory challenges.

          24             How many alternates do you think I ought to impanel?

          25   I think I need at least two.   The question is should I go
                                                                                 25




           1   farther than that?    What's the government's view?

           2            MR. VARGHESE:    Your Honor, I think we should do four

           3   just in case given the length of the trial.

           4            MR. LAUER:    I don't disagree.

           5            THE COURT:    That will make impanelment longer,

           6   obviously, but we will make it 16.   The last four people

           7   impaneled regardless of their juror seat will be the

           8   alternates.   They will not be told that they are the

           9   alternates.   You will know, but they won't know, and an order

02:41PM   10   of impanelment, they will be 1, 2, 3, 4, so if something

          11   happens to one of the jurors, you'll know who replaces them,

          12   and you'll also, of course, have this randomized list in front

          13   of you, and as we cross out names, you'll know when we exercise

          14   peremptories who the next person on the list will be, which

          15   will help inform the exercise of your peremptory.

          16            In terms of the voir dire questions, sort of as a

          17   philosophical matter, it's as important for me sometimes to

          18   make statements as well as to ask questions, that is, to

          19   introduce questions so they don't come out of the blue so that

02:42PM   20   people are thinking about the issues, so, for example, I expect

          21   to ask a question about views on immigration issues, but

          22   introduce that by basically saying something to the effect that

          23   this is, you know, very much in the news, a lot of people have

          24   strong opinions on immigration, and, of course, this case has

          25   nothing to do with any of that, it's a particular narrow,
                                                                                 26




           1   discrete issue.

           2            It's not a referendum or a vote on American

           3   immigration policy, but, nonetheless, there may be people

           4   whose, you know, views are so strong one way or the other that

           5   it would affect your ability to be a fair juror, something like

           6   that, and then ask the question do any of you have a feeling

           7   about or feelings about immigration issues or immigrants that

           8   would affect your ability to be fair and impartial.

           9            So I think there are a number of things.     I think I

02:43PM   10   need to ask that some question in some form or another

          11   concerning genocide or make that statement to say that, you

          12   know, there may be genocide survivors or people with friends or

          13   family members affected by it, and, again, this is the only

          14   real issue there from our standpoint is whether or not any of

          15   that would affect their ability to be fair.

          16            I always approach law enforcement questions that way,

          17   that is, I try to explain what we're looking for in terms of

          18   law enforcement bias, why it matters, whether you're pro law

          19   enforcement or anti-law enforcement, so I think that's how I

02:44PM   20   need to approach these issues.

          21            Again, I'm going to ask the questions, but I think I

          22   need to make sure that the people understand what it is we're

          23   talking about.    At the risk of grossly painting with a broad

          24   brush, I think there are always people who want to get out of

          25   jury duty no matter what, and they tend to get themselves out,
                                                                                 27




           1   but the people who remain tend to be ordinary, decent people

           2   that just sometimes, you know, need to be reminded of what's

           3   important and why we're asking the questions the way we do and

           4   making sure that they're examining their own feelings carefully

           5   to make sure they can be fair and open-minded.

           6             I'll have this in drug cases, for example, where a lot

           7   of people have very strong views about drugs.    Sometimes, you

           8   know, if your son died of a fentanyl overdose, it might be hard

           9   for you to be, usually it is hard for you to be rational and

02:45PM   10   fair as a juror, but people might say, for example, they hate

          11   drugs, and my response is, well, that's fine, most people hate

          12   drugs.   That doesn't really the question whether this defendant

          13   is guilty of these charges and try to tease it out that way, so

          14   I do think I need to sort of introduce some of these questions.

          15             Does the defense want me to ask any race-related

          16   question, that is, sometimes with a Hispanic or Black

          17   defendant, I will, again, do a short introduction and then ask

          18   people questions?   Do you want me to do that here?

          19             MR. LAUER:   We do not, your Honor.   We think that

02:45PM   20   probably your question about immigration will cover much of

          21   that, but I did want to bring to your attention that this case

          22   is going to involve at least some graphic testimony regarding

          23   violence and sexual assault.

          24             THE COURT:   Actually, yes, that's another one of the

          25   things I'm going to do.   I think I need to tell people
                                                                                28




           1   basically that one way or another the evidence is likely to be

           2   disturbing or unsettling, and I guess I don't quite know how to

           3   phrase it, but the thrust of it would be, we're not looking for

           4   people who are cold or insensitive, but we do need people who,

           5   you know, are going to take their duty seriously and keep their

           6   eye on the ball and pay attention to the facts and listen to my

           7   instructions and to sort through that.

           8             I notice the government had photographs.   Are there

           9   graphic photos that you expect to introduce, somewhat graphic

02:46PM   10   photos?

          11             MR. GARLAND:   There may be, your Honor.

          12             THE COURT:   Okay.

          13             MR. GARLAND:   More likely to be dead bodies, so there

          14   may be some, yes.

          15             THE COURT:   Okay.   I think I just need to front that.

          16   Okay.   I don't want to lose six jurors in the middle of the

          17   trial because they can't handle it, not simply asking the

          18   question but sort of trying to confront it directly, this is

          19   what the evidence is going to be, and we expect that normal

02:47PM   20   people may have, you know, uncomfortable reactions, but it's

          21   important that under any circumstances the jurors not decide

          22   the case based on their reactions to photographs or evidence

          23   but because they've listened to all of the evidence and are

          24   making a proper determination of whether the government has met

          25   its burden of proof.
                                                                                     29




           1              MR. LAUER:   If I could, your Honor.

           2              THE COURT:   Yes.

           3              MR. LAUER:   We would actually ask the Court to be a

           4   little bit more direct about it in the same way that someone

           5   who has a loved one who may have passed away due to a fentanyl

           6   overdose would have a hard time putting it aside, someone who

           7   has been sexually assaulted or someone whose loved one has been

           8   sexually assaulted is likely to have those same feelings.

           9              THE COURT:   Is that going to be part of this case,

02:48PM   10   sexual assault?

          11              MR. LAUER:   Yes, there will be direct testimony about

          12   sexual assault and rape.

          13              THE COURT:   Okay.    Then I will do that as well.   All

          14   right.   The defense had some other objections or issues with

          15   the voir dire questions.       I'll pull those up.

          16              I'm going to describe the case.     Let me talk about

          17   that.    In all these things, I hope, I'm certainly going to make

          18   every effort to be scrupulously neutral, but I think I want to

          19   say something that more or less goes like this, that the

02:49PM   20   defendant is from Rwanda, that it's a nation in East Central

          21   Africa, that for a short period of time in 1994, there were

          22   mass killings in Rwanda rooted largely although not entirely

          23   along tribal lines, those events have come to be known as the

          24   Rwandan genocide, this case involves false statements, perjury,

          25   et cetera, that bear on those issues, something like that so
                                                                                 30




           1   that they understand -- I'm doing this off the top of my head,

           2   and I'm going to pick my words very carefully, but I don't

           3   think I can say this is a bank robbery case, you know, the kind

           4   of things I normally say, I think I need to walk through

           5   Rwanda, events of 1994 and how it may bear on what the

           6   government says are the charges here.

           7            MR. VARGHESE:    Your Honor.

           8            THE COURT:   Yes.

           9            MR. VARGHESE:    Would you be amenable to having the

02:50PM   10   parties submit a statement of the case for the Court?

          11            THE COURT:   That's fine.   You don't need to do it

          12   jointly, you can give me suggestions or if you can agree on it,

          13   that's fine.   The other thing is I could circulate a proposed

          14   statement as well so you can have something to shoot at.    The

          15   trick, as always, from my standpoint is making sure I'm not

          16   putting a thumb on the scale, so I have to really walk

          17   carefully through that.

          18            Oh, I am going to ask, I think I need to, it's a

          19   standard question, have they heard anything about the case, any

02:51PM   20   publicity?   I don't know if there's going to be an NPR story

          21   the morning of the trial.    I need to ask that question.   I just

          22   don't see any way around that.

          23            I'm routinely shocked in high profile cases how few

          24   jurors have had any exposure at all, and it seems to be getting

          25   worse and worse as no one reads newspapers anymore.   You know,
                                                                                  31




           1   you can ask people, the story has be on the front page of the

           2   paper every day for three weeks.    Have you read it?     Nope.   Are

           3   you related to a cop?    100 hands go up.   But, anyway, I need to

           4   ask the question.

           5            All right.     So I am hoping that we will get a jury by

           6   the end of Friday.    Obviously, if we don't, we will spill over

           7   to Monday.    I am going to try to make that as brisk as I can

           8   consistent with fairness.    I think we are the only jury,

           9   obviously, being impaneled that day.    They need to show up and

02:52PM   10   watch a video.   Do you know when they're going to be ready,

          11   Lisa?

          12            THE CLERK:     I think between 9:40 and 9:45.

          13            THE COURT:     Why don't I see counsel at nine to wrap up

          14   whatever we need to wrap up, otherwise the default is going to

          15   be I want to see you every morning at 8:30 unless I say it's

          16   earlier, like 8:00.

          17            Before I leave voir dire, so if we have four

          18   alternates, that's, what, eight peremptories for the

          19   government -- hold on.    It's ordinarily six plus ten with four

02:52PM   20   alternates.   Does each side get two extra ones; is that right?

          21            MR. VARGHESE:    I believe that's right, your Honor.

          22            THE COURT:     So it will be eight and twelve.

          23   Peremptories will be exercised one-by-one at sidebar in

          24   alternating rounds, so the government will go first in the

          25   first round, so let's say we put 16 people in the box.      The
                                                                                 32




           1   government at sidebar says we strike Juror Number 1, defense

           2   says Juror Number 2, the government says Juror Number 3,

           3   government says Number 4, defense 5, government 6, and then

           4   people are satisfied, we will strike those six jurors, replace

           5   them with Jurors 15, 16, 17, 18, 19 and 20.

           6            In the next round, defense will go first, but there

           7   will be no backstrikes, that is, you have only one chance to

           8   exercise a peremptory on a juror, so in keeping with my

           9   hypothetical, if we put 14 people in the box and six are

02:54PM   10   struck, the remaining eight will be on the jury, and, again,

          11   the last four people picked will be the alternates regardless

          12   of where they are sitting in the jury.

          13            Any questions or anything else about voir dire?     We

          14   can revisit this again Friday morning, okay.

          15            All right.   Trial mechanics, let me just touch on some

          16   things quickly.   My standard trial day will be 9 to 1.   I have

          17   cleared the afternoon of March 12th.   March 11th has proved

          18   more difficult.   I have some safety valve availability on

          19   March 13th, which is Wednesday.   I normally teach on Wednesday

02:54PM   20   afternoon, but it's spring break.   I have a sentencing and a

          21   hearing, but there may be things we can do with that, but

          22   unless you think differently, I think I will tell the jury

          23   something like this, that our normal trial day will be 9 to 1.

          24   I'll tell them what days we're not sitting.    I'll tell them

          25   we're going to probably sit occasional afternoons to stay on
                                                                               33




           1   track, and the first such afternoon will be March the 12th,

           2   where we'll go after 2:00.   I don't like keeping them past 4:30

           3   so they can get a head start getting out of town.   They tend to

           4   be unhappy, but, again, we'll see how that goes.

           5            We don't provide them lunch, so we need to send them

           6   away for lunch and get them all back by two.    We pay for lunch

           7   when they're deliberating but not when we're in session.

           8            My normal break schedule is 10:30 and 12:00.    With 16

           9   people, the breaks tend to be a lot longer in terms of people

02:55PM   10   going to the bathroom.   I may do a one break system.   I'll feel

          11   my way forward.   We'll have one break at eleven.   Obviously, if

          12   somebody raises their hand, we can take a break, but I'm

          13   concerned about losing the time.   It's just hard to get 16

          14   people, you know, in and out, into the bathrooms and back into

          15   the courtroom, so it will be one or the other, either

          16   we'll break at 10:30 or noon or we'll break at eleven.

          17            I'm not sure.   I guess, let me ask you, do you have

          18   any questions about my trial practices, preferences?    We have a

          19   document camera, obviously, that you can use.   I won't chain

02:56PM   20   you to the podium, but it certainly ought to be the default

          21   position from which you testify.   I do use this witness stand.

          22   I experimented with mock trials in my class and found that 100

          23   percent of the jurors prefer this stand to that one.

          24            There was a single mock juror that preferred the one

          25   across the way, so I use this one.   It means my clerks can't
                                                                                  34




           1   see what's going on, so they may have to move around, but

           2   that's the one we'll use.

           3              Objections should be either the word "objection" or

           4   something simple like "objection, hearsay," all argument to be

           5   at sidebar, and one of the reasons that I want to see you every

           6   morning is I want to try to anticipate objections.     Really

           7   while the jury is in the box, I would like the case to move

           8   briskly.   I can spend all kinds of time before trial, after

           9   trial every day, but I don't want to waste their time.     I

02:57PM   10   really want it to move.

          11              And at the risk of stating the obvious, one of the

          12   reasons 9 to 1 works and the all day schedule does not is

          13   people's, you know, ability to concentrate and interest lags as

          14   we tend to go all day, but, you know, I'm convinced that we

          15   need to do it at least sometimes.

          16              Anything else anybody it occurs to you that you want

          17   to take up?   Mr. Varghese.

          18              MR. VARGHESE:   Two things, your Honor.   For many of

          19   the witnesses, we're going to need an interpreter.

02:58PM   20              THE COURT:   Yes.

          21              MR. VARGHESE:   And so just to make sure it was okay

          22   with the Court, if we have --

          23              THE COURT:   Usually the way it works, the interpreter

          24   will be right here, in other words, that's the interpreter for

          25   the entire proceeding, so, for example, in my MS-13 trials, if
                                                                                    35




           1   we had a witness who spoke only Spanish, the interpreter would

           2   be there.    Now, the defendants also spoke only Spanish, and

           3   they had a different interpreter who was doing the headphones,

           4   and I assume Mr. Teganya's English is good enough that he

           5   doesn't need an interpreter?

           6               MR. LAUER:   No interpreter required.

           7               MR. VARGHESE:   There is -- we would request having an

           8   interpreter at our table, your Honor, to help us.

           9               THE COURT:   That's up to you.   In other words, just to

02:58PM   10   privately consult with you?

          11               MR. GARLAND:    Just to make sure the interpretation is

          12   correct.    We found in prior trials that there was a discrepancy

          13   between what the witness was saying and what was being

          14   interpreted.

          15               THE COURT:   Okay.   This is, we're going to have some

          16   English, some French and some African languages?

          17               MR. GARLAND:    Primarily, it's going to be

          18   Kinyarwandan, which is the language spoken in Rwanda.      The

          19   government will have no French-speaking witnesses.

02:59PM   20               THE COURT:   Okay.   Defense, same?

          21               MR. LAUER:   Largely Kinyarwandan, probably a handful

          22   of French.

          23               THE COURT:   How much interpreters do we have, in other

          24   words, if the interpreter takes ill or is stuck in traffic, do

          25   we just have one?
                                                                                36




           1             MR. GARLAND:   We have two court-certified interpreters

           2   that the government has.

           3             THE COURT:   Okay.

           4             MR. GARLAND:   I don't know what the defense.

           5             THE COURT:   The reason I'm asking, I had a trial

           6   involving a lot of Laotian defendants, and we had one

           7   interpreter, and everything depended on his health, how tired

           8   he was.   I mean, you know, he was running the show by the end

           9   of the trial.

02:59PM   10             MR. GARLAND:   Did he have the robe on, too?

          11             THE COURT:   It's just the way it is, right, so just

          12   keep that in mind.

          13             MR. GARLAND:   We have four other interpreters that are

          14   helping us in terms of logistics and moving things around, but

          15   in terms of court-certified, we have two.

          16             THE COURT:   If something happens with a Spanish

          17   interpreter, you know, we can find one in 15 minutes, but I

          18   think this is likely to be more difficult?

          19             Anything else, Mr. Lauer?

03:00PM   20             MR. LAUER:   No, your Honor.

          21             THE COURT:   Okay.   Who is going to open for the

          22   government?

          23             MR. GARLAND:   I am, your Honor.

          24             THE COURT:   How long do you expect that to take?

          25             MR. GARLAND:   Thirty minutes.
                                                                                  37




           1               THE COURT:   Mr. Lauer.

           2               MR. LAUER:   Shorter, 15 to 20.

           3               THE COURT:   You expect to open at the beginning of the

           4   case?

           5               MR. LAUER:   Yes.

           6               THE COURT:   All right.   That's fine.   I probably told

           7   you this, you're presumed innocent.      Time management is

           8   important in every trial, but I think particularly important in

           9   this one.    You know, if you tell me half an hour and you take

03:00PM   10   45 minutes, I'm not going to cut you off, but I will also make

          11   a mental note that you're not good at estimating your time, so

          12   just remember time is an issue, that's all.

          13               And if it looks like we are falling behind, I will

          14   start to tighten the screws, you know, again, I can't unfairly

          15   affect the defense, but I will keep an eye on time.       Obviously,

          16   it applies to the defense even though you have a right to put

          17   on a defense.    I'm not going to give you complete carte blanche

          18   either, so we'll see how that goes.

          19               All right.   So I will see you at 9:00 Friday.    If

03:01PM   20   there's anything anybody wants to raise, I am happy to have a

          21   conference on short notice even by telephone, if necessary.

          22   You know, I'd rather deal with it sooner rather than later.        I

          23   invite the parties to submit anything, a statement of the case

          24   or further refinements on voir dire questions in response to

          25   this colloquy, and I've been drafting something, and I will
                                                                    38




 1   circulate my own, I guess, proposal for the statement of the

 2   case, I'll call it, the thing I tell the jury at the beginning

 3   of the case what it is all about.   Okay.   Thank you.

 4            THE CLERK:   All rise.

 5            (Whereupon, the hearing was adjourned at 3:01 p.m.)

 6

 7                         C E R T I F I C A T E

 8   UNITED STATES DISTRICT COURT )

 9   DISTRICT OF MASSACHUSETTS ) ss.

10   CITY OF BOSTON )

11             I do hereby certify that the foregoing transcript,

12   Pages 1 through 38 inclusive, was recorded by me

13   stenographically at the time and place aforesaid in Criminal

14   Action No. 17-10292-FDS, UNITED STATES OF AMERICA vs.

15   JEAN LEONARD TEGANYA and thereafter by me reduced to

16   typewriting and is a true and accurate record of the

17   proceedings.

18             Dated March 14, 2019.

19

20                            s/s Valerie A. O'Hara

21                            _________________________

22                             VALERIE A. O'HARA

23                             OFFICIAL COURT REPORTER

24

25
